Citation Nr: 0810830	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-25 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a broken left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran presented testimony before a Decision Review 
Officer (DRO) in March 2006 at the RO in Nashville, 
Tennessee.  A written transcript of the hearing testimony is 
included in the record.  

The issue of entitlement to service connection for 
degenerative joint disease of the lumbar spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran has a left leg disability related to his military 
service.


CONCLUSION OF LAW

The veteran's broken left leg was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in April 2004 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran, essentially, to send in any 
evidence in the veteran's possession that pertains to the 
claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
March 2006, and this notice was followed by the August 2006 
supplemental statement of the case.  See Prickett v. 
Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, private medical treatment 
records, social security records, and lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in the veteran's claim for service connection for broken left 
leg.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a 
medical examination or opinion when such is necessary to make 
a decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  The record does not contain evidence of 
continuity of symptomatology of the veteran's left leg 
disability, as there is no evidence of a disability involving 
the left leg until February 1981, when the veteran fell off 
of a three-story building and broke his left ankle.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Broken Left Leg

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran contends that he suffered a broken left leg in 
service, and that the swelling and pain he currently 
experiences in his left leg is due to this injury.  At the 
March 2006 hearing, the veteran testified that he broke his 
left leg during survival training.

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of a broken left leg during service.  
The records show that the veteran did suffer an injury to his 
right ankle in April 1970.  This injury was diagnosed as a 
sprain, and the veteran's right ankle was placed in a walking 
cast for three weeks.  There is no medical evidence that 
shows that the veteran suffered from any injury to his left 
leg, to include a fracture, during service.

The first post-service evidence of treatment for a left leg 
disability is not documented until February 1981, when the 
veteran severely injured his left ankle as the result of a 
three-story fall.  The veteran suffered an open fracture 
dislocation of his left talus, with a severe fracture of his 
medial malleolus.  While the veteran's wife testified that 
she remembered the doctor telling her that the x-rays taken 
of the veteran's left leg in February 1981 revealed an old 
fracture, the February 1981 x-ray report of record states 
that no fracture was identified in the left lower leg.  

The evidence of record demonstrates that the veteran did not 
relate his left leg pain to an in-service injury prior to his 
April 2004 service connection claim.  In a June 2000 VA 
clinic report, the veteran states that he hurt his knees in a 
fall.  In a January 2000 statement, the veteran states that 
his February 1981 accident left him permanently disabled, and 
resulted in pain, weakness, and poor circulation in his left 
leg and ankle.  In May 2002, the veteran reported that his 
pain had progressed since his February 1981 accident.  

The veteran contends, in a November 2004 statement, that he 
broke his left leg while performing night maneuvers, and that 
he has severe arthritis in his left leg due to the in-service 
fracture.  However, as noted, the veteran has repeatedly 
referred to his February 1981 accident as the cause of the 
pain in his legs. The Board finds that the veteran's 
statements in 2000 and 2002, made prior to his current claim 
for service connection and often in the course of seeking 
medical treatment, are more probative than the veteran's more 
recent assertions for compensation purposes, especially in 
light of the lack of corroborating evidence regarding an in-
service left leg injury and the lack of post-service evidence 
of continuous symptomatology prior to the February 1981 
accident.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for a broken left leg is 
not warranted.


ORDER

Service connection for a broken left leg is denied.


REMAND

The veteran contends that his current back disorder is 
related to his active duty service.  The veteran's service 
medical records indicate that he reported lower back pain in 
June, July, and November of 1970.  A June 1970 x-ray of the 
veteran's lumbosacral spine was normal.  The veteran's 
separation examination, in April 1971, indicated a normal 
spine and did not note the presence of a back disorder or 
abnormality.  Also, the veteran reported in a September 1980 
report of medical history that he did not have a history or 
current complaints of recurrent back pain.  

The veteran contends that he has experienced back pain and 
discomfort since his initial injury in service, and that he 
was unable to perform certain jobs after his separation from 
service.  In support of these contentions, the veteran 
submitted statements from a former employer and two friends.  
Each statement mentions that the veteran had been "plagued" 
with back pain after his separation from service.

The evidence of record establishes that the veteran fell 
three stories in February 1981, severely injuring his left 
ankle.  The veteran complained of lower back pain in November 
1981.  A myelogram was performed at that time, the results of 
which were normal.  In a January 2000 statement, the veteran 
states that he developed severe low back pain after his 
February 1981 accident.  The veteran's VA treatment records 
indicate that the veteran has a current diagnosis of 
degenerative disc disease.  

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a currently diagnosed back disorder; (2) the veteran's 
service medical records reveal that the veteran suffered from 
back pain on several occasions; and (3) the evidence 
indicates that the claimed disability may be associated with 
in-service injuries.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that the latter element is a low 
threshold).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
examination of his back.  Ask the 
examiner to review the claims file in 
conjunction with the examination and to 
make a note of such a review in the 
examination report.  Have the examiner 
conduct all necessary tests and opine 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran's current diagnosis 
involving the back, degenerative joint 
disease of the lumbar spine, is related 
to service or whether the veteran's 
current back disability is at least as 
likely as not related to the veteran's 
February 1981 accident. 

2. Then, readjudicate the claim of 
service connection for degenerative 
joint disease of the lumbar spine.  If 
the determination remains unfavorable 
to the veteran, the RO must issue a 
supplemental statement of the case and 
provide the veteran and his 
representative a reasonable period of 
time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L.M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


